Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejected claims cover, inter alia, methods of treating malignancies with immunoconjugates with an anti-matriptase antibody, or an antigen-binding fragment thereof, that is specific for activated matriptase.
Here, a genus of anti-activated matriptase antibodies or antigen-binding fragment thereof is specific for activated matriptase:
 1) The specification lacks a representative number of species that satisfies the entirety of the genus; and 
2) The recited functional definition of the anti-activated matriptase antibody or antigen-binding fragment thereof is specific for activated matriptase does not describe the claimed invention.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
1) The specification lacks a representative number of species that satisfies the entirety of the genus.  
Specifically, with regard to anti-matriptase antibody or antigen-binding fragment thereof that is specific for activated matriptase the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for methods of using anti-matriptase antibody or antigen-binding fragment thereof that is specific for activated matriptase.  However, in view of the above, the specification does not provide adequate written description of the a VAR2CSA polypeptide. Specifically, Applicant fails to disclose sufficient number of these antibodies, or SEQ ID NO’s covered by these antibodies, in the specification and claims, that would represent the substantial variety covered by the genus of anti-matriptase antibody or antigen-binding fragment thereof that is specific for activated matriptase.
Applicant fails to disclose sufficient number of antibodies against activated matriptase, or SEQ ID NO’s of these antibodies, variable regions or CDR’s, in the specification and claims, that would represent the substantial variety covered by the genus of anti-matriptase antibody or antigen-binding fragment thereof that is specific for activated matriptase.  
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
2) The recited functional definition of “an anti- matriptase antibody or antigen-binding fragment thereof that is specific for activated matriptase” does not describe the claimed invention.
Here, the genus of anti-matriptase antibody or antigen-binding fragment thereof specific for activated matriptase cannot be adequately described by functional characteristics of preferential binding, even where there is disclosed or known correlations between structure and function. 
The Examiner recognizes that the target, activated matriptase, is fully characterized. Previously, disclosing a bonding target, such as ofCS satisfies the written description requirement for a claim to an antibody or protein that binds the target.  The Federal Circuit's decisions in Enzo Biochem v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) and Noelle v. Lederman, 355 F. 3d 1341 (Fed. Cir. 2004) which purportedly set forth what has been called the "newly characterized antigen" test.  Also, the PTO's Written Description Training Materials Revision  dated March 25, 2008, provide an example (Example 13) embodying the test set forth in Enzo and Noelle. 
However, reliance on Enzo and Noelle is misplaced. While the court in Noelle did discuss what is referred to as the "newly characterized antigen test”, the Federal Circuit has recently rejected such a test. Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378-79 (Fed. Cir. 2017). At issue in Amgen was the district court's jury instruction which read:
In the case of a claim to antibodies, the correlation between structure and function may also be satisfied by the disclosure of a newly characterized antigen by its structure, formula, chemical name, or physical properties if you find that the level of skill and knowledge in the art of antibodies at the time of filing was such that the production of antibodies against such an antigen was conventional and routine.
Id. at 1376. The Federal Circuit concluded that the instruction was "not legally sound and [was] not based on any binding precedent." Id. In reaching its conclusion the Federal Circuit reviewed the cases which purported to set forth the newly characterized antigen test including Noelle. Id. at 1376-77. The court concluded that in each of the prior cases the reference to the newly characterized antigen test was dicta and not binding precedent. Id.
The Federal Circuit went on to find that the newly characterized antigen test ran afoul of the Federal Circuit's precedent in Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en bane). Id. at 1378. The court noted that the focus of the inquiry is whether the written description contains enough information about the claimed products. Id.  The court held that describing the antigens, which was not the claimed invention, did not satisfy the written description requirement when (“it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16) (Appellants' expert Dr. Eck testifying that knowing "that an antibody binds to a particular amino acid. . . does not tell you anything at all about the structure of the antibody [emphasis applied]"); J.A. 1314 (836:9-11) (Appellees' expert Dr. Petsko being informed of Dr. Eck's testimony and responding that "[m]y opinion is that [he's] right"); Centocor, 636 F.3d at 1352 (analogizing the antibody antigen relationship as searching for a key "on a ring with a million keys on it") (internal citations and quotation marks omitted).
In a memo issued in February 2018, USPTO, Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, Feb. 22, 2018 (available at https://www.usnto.gov/sites/defauH/files/documents/amgen 22feb2018.pdf) the PTO issued a clarification regarding the law of written description as it applies to antibodies stating: 
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
The Memo goes on to state that 
"Examples in the 2008 Written Description Training Materials Are Outdated." and should NOT be relied upon as reflecting the current state of the law. Id. at 2. The Memo explains that
USPTO personnel should continue to follow the guidance in the MPEP regarding written description (see, e.g., MPEP 2161.01 and 2163 ), except insofar as MPEP 2163 indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.
Id.
The instant claims present the same deficiency as the claims in Amgen where there is no evidence that knowledge of the chemical structure of ofCS gives the required kind of structure-identifying information about the corresponding peptides that it binds.  As in Amgen, the instant claims attempt to describe ofCS-binding VAR2CSA polypeptides by describing the target to which the peptides bind. Moreover, there is nothing else in the disclosure that describes the peptides as required by the test set forth in Ariad.
Moreover, regard to the functional definition, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of peptides to see if the compounds can perform the required binding of activated matriptase.  In this connection, the specification contains no structural or specific functional characteristics or SEQ ID’s of those antibodides or antigen-binding fragments thereof which bind activated matriptase, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
Accordingly, the specification lacks adequate written description for the recited anti-matriptase antibody or antigen-binding fragment thereof that is specific for activated matriptase.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear what analogs of thalidomide Applicant intends to cover. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7355015 to Dickson et al. (Dickson) in view of:
Doronina et al., Nat. Biotech., 21, 778-784, 2003 (Doronina); and 
U.S. Publication No. 20060171884 based on an application by Foltz et al. (Foltz); and
Jain et al., Pharm Res (2015) 32:3526–3540 (Jain); and
DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; CAS Registry Number: 2055024-64-9; Entered STN: 28 Dec 2016; L-Ornithinamide, N-(15-azido-1-oxo-4,7,10,13-tetraoxapentadec-1-yl)-L- valyl-N5-(aminocarbonyl)-N-[4-(hydroxymethyl)phenyl]- (CA INDEX NAME) (CAS).

Dickson et al. teaches the monoclonal antibody M69 which recognizes the active form of matriptase present on cancer cells (claims 1-5). Also described are pharmaceutical compositions comprising the anti-matriptase antibodies (Col. 22, line 36 to col. 26, line 6).  Dickson et al. is silent about the conjugation with toxins.
Dickson specifically teaches monoclonal antibody M69 which recognizes the active form of matriptase present on cancer cells. Treatment of malignancies with the antibodies is explicitly taught:

    PNG
    media_image1.png
    223
    421
    media_image1.png
    Greyscale

See column 23. 
Therefore, the reference teaches using activated matriptase as a drug target for treating hematological malignancies, specifically, the references teach or suggest a method of treating a malignancy comprising cells that express matriptase, wherein the method comprises administering an anti-matriptase antibody or antigen-binding fragment thereof and a cytotoxic agent, wherein the anti-matriptase antibody or antigen-binding fragment thereof is specific for activated matriptase.  Therefore, the rejection is maintained.
In the art at the time that the invention was made antibodies were extremely valued for targeting payloads to the cells that needed to be selectively eliminated by a toxin. For instance, Doronina et al. teaches monoclonal antibody (mAb)-drug conjugates consisting of the potent synthetic dolastatin 10 analogs auristatin E (AE) and monomethylauristatin E (MMAE), linked to the chimeric mAbs cBR96 (specific to Lewis Y on carcinomas) and cACIO (specific to CD30 on hematological malignancies). The linkers used for conjugate formation included an acid-labile hydrazone and protease sensitive dipeptides, leading to uniformly substituted conjugates that efficiently released active drug in the lysosomes of antigen-positive (Ag+) tumor cells. The peptide-linked mAb-valine-citrulline-MMAE and mAb-phenylalanine-lysine-MMAE conjugates were much more stable in buffers and plasma than the conjugates of mAb and the hydrazone of 5-benzoylvaleric acid-AE ester (AEVB). As a result, the mAb-Val-Cit-MMAE conjugates exhibited greater in vitro specificity and lower in vivo toxicity than corresponding hydrazone conjugates. In vivo studies demonstrated that the peptide linked conjugates induced regressions and cures of established tumor xenografts with therapeutic indices as high as 60-fold. These conjugates illustrate the importance of linker technology, drug potency and conjugation methodology in developing safe and efficacious mAb-drug conjugates for cancer therapy (abstract).
Moreover, Foltz et al. teach fully human monoclonal antibodies and fragments thereof directed to Matriptase. The anti-Matriptase antibody, or a fragment thereof, is conjugated to a therapeutic agent that can be, for example, a toxin or a radioisotope ([0028]). Some antibodies described are advantageous in that they provide a higher affinity towards Matriptase, in addition to a higher potency, than previously described anti-Matriptase antibodies. Further, unlike antibodies prepared by other means, embodiments of the invention include antibodies that have a very low, or non-measurable, immunogenicity in humans (abstract, [0010]). Also described are compositions, including an antibody or functional fragment thereof, and a pharmaceutically acceptable carrier to be used as therapeutic agents for the treatment of neoplastic diseases such as melanoma, non-small cell lung cancer, glioma, hepatocellular (liver) carcinoma, thyroid tumor, gastric (stomach) cancer, prostate cancer, breast cancer, ovarian cancer, bladder cancer, lung cancer, glioblastoma, endometrial cancer, kidney cancer, colon cancer, pancreatic cancer, lymphoma including Burkitt's lymphoma, Non-Hodgkin’s lymphoma, B-cell lymphoma, T-cell lymphoma and leukemia ([0015]-[0017]).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have used the antibodies of Dickson/Foltz and covalently conjugate them to auristatin and obtain a potent tool for targeting matriptase expressing cancer cells with a reasonable expectation of success. This is because Doronina et al. successfully use auristatin for targeting antibodies. The motivation to do so would have been readily present for a skilled artisan because the drug conjugate would have been more selective in killing the cancer cells.
The above references may fail to explicitly teach the recited linker-drug constructs of the recited immunoconjugates.  However, it is for that proposition that the examiner joins Jain and CAS.  
Namely, Jain teaches that Val-Cit-MMAE linker-drug constructs, conjugated via Lys or Cys, were well within the purview of those of ordinary skill:

    PNG
    media_image2.png
    733
    1009
    media_image2.png
    Greyscale

Moreover, CAS teaches Azido-PEG4-Val-Cit-PAB, a triazole forming Linker for Antibody-Drug-Conjugation (ADC). The Val-Cit will specifically be cleaved by cathepsin B:

    PNG
    media_image3.png
    277
    794
    media_image3.png
    Greyscale

	
In this way, those of ordinary skill could have applied the linker-drug constructs to anti-activated matriptase in a predictable fashion for the purposes of obtaining the recited immunoconjugates.  Specifically, the primary references teach immunoconjugates with anti-activated matriptase antibodies.  The secondary references are added for the proposition that the recited linkers and cytotoxic agents are applicable to these immunoconjugates.  Specifically, the secondary references teach that the particular known technique of using the recited linkers and cytotoxic agents as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying these known constructs to other immunoconjugates, such as those with anti-activated matriptase antibodies or antigen-binging fragments, would have yielded predictable results.  Accordingly, using the recited linker-cytotoxic agent constructs in anti-activated matriptase immunoconjugates would have been prima facie obvious.
The embodiments set forth in the rejected claims do not find support in the instant priority applications.  In this way, the secondary references qualify as prior art under section 102 against the rejected claims.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  Dickson in view of Doronina, Foltz, Jain and CAS in further view of:  
Li et al., Curr Opin Oncol. (2010) 22 (6): 579–85 (Li); or 
Tageja et al., (March 2011), Anti-Cancer Agents Med. Chem. (2011) 11(3): 315–26, Abstract (Tageja); or 
Kotla et al., (August 2009) J Hematol Oncol. 2:36 (Kotla); and 
Goodman & Gilman's Manual of Pharmacology and Therapeutics Manual of Pharmacology and Therapeutics, 2008, McGraw-Hill Medical, pp 853-861 (Goodman).

The primary and secondary references may fail to explicitly teach the required combination therapy with thalomides.  However, it is for that proposition that the examiner joins the additional references.  Specifically, these references demonstrate that thalidomide analogs, such as lennalidomide, which is a more potent molecular analog of thalidomide, inhibits tumor angiogenesis, tumor secreted cytokines and tumor proliferation through the induction of apoptosis (see Li, Tageja and Kolta).  
In this way, it would have been obvious to combine M69 and lennalidomide since those of ordinary skill would have ample reason to combine thalidomide analogs, such as lennalidomide, with those matriptase ADC’s taught by the primary references for the express purpose of providing agents that inhibit tumorigenesis and angiogenesis, by different mechanisms of action resistance and toxicity, see Goodman: 
    PNG
    media_image4.png
    177
    720
    media_image4.png
    Greyscale


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20160289338 based on an application by Terrett et al., (Terrett).

Terrett teaches the recited conjugates for cancer therapy:

    PNG
    media_image5.png
    838
    648
    media_image5.png
    Greyscale

See other conjugates on pages 17+.
the difference between the conjugates of Terrett and those covered by the rejected claims invention is that the Terrett do not teach the structure of instant immunoconjugates with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, Terrett teaches the elements of the instant conjugates with sufficient guidance, particularity, and with a reasonable expectation of success, that the instant conjugates would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-3 of U.S. Patent No. 9849192; 
claims 1-13 of U.S. Patent No. 9682094; 
claims 1-10 of U.S. Patent No. 10376597;
claims 21-30 of co-pending application No. 16/535191;
claims 1-8 of co-pending application No. 17/183658;
all in view of Terrett, Jain and CAS.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite methods of using anti-active matriptase immunoconjugates that overlap with those covered by the rejected claims.  
Namely, some of the conflicting claims anticipate the rejected claims.  Alternatively, the difference between the conflicting claims and the claimed invention is that the conflicting claims do not recite the structure of instant immunoconjugates with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the methods of using immunoconjugates covered in the conflicting claims teaches the elements of the instant methods with sufficient guidance, particularity, and with a reasonable expectation of success, that the instant invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).  
While the conflicting claims may not teach the specific linker-drugs required by the rejected claims, Jain and CAS demonstrate that these structures were well within the purview of those of ordinary skill, as outlined above.  In this manner those of ordinary skill would have applied these linker-drugs to the conjugates recited in the conflicting claims for the purpose of providing an ADC, as recited by the rejected claims, with a reasonable expectation of success.
Finally, the conflicting claims may recite conjugates.  However, the specification of these patents and applications disclose the utility of the recited conjugates as covered by the instant methods of using the compounds, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the Federal Circuit’s earlier rulings on double patenting of compound claims, mainly Geneva Pharmaceuticals, Inc, v. GlaxoSmithKline PLC, 349 F. 3d 1373 (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008). In both of these cases, the Federal Circuit found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. The cases also established that in determining the scope of compound claims for a double patenting rejection one must look to the specification to interpret the utility of the compound.
Any rejection over a copending application is a provisional application since these conflicting claims have not yet been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642